DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   FRANKLIN T. SWINDELL, JR., as Personal Representative of the
        ESTATE OF ROSA MARIA MARGOTTA, deceased,
                         Appellant,

                                    v.

                          JOHN WAREHAM,
                             Appellee.

                              No. 4D21-1022

                         [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE19-
005999.

  Harvey J. Sepler of Alvarez Gonzalez Menezes, Coral Gables, for
appellant.

  Sarah Lahlou-Amine of Banker Lopez Gassler, P.A., Tampa, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.